Title: From Thomas Jefferson to Arthur S. Brockenbrough, 11 January 1823
From: Jefferson, Thomas
To: Brockenbrough, Arthur S.


Dear Sir
Monticello
Jan. 11. 23.
I recollect that when at Lynchburg I proposed to mr Gorman to come and engage in our service at the University, I observed to him that there being no buildings as yet or accomodations for workmen, he could have the use of one of the dormitories for awhile. I do not remember that I specified any particular term, and suppose I did not. an indefinite understanding of that kind I should think  therefore might be fairly settled at a year, and that he should be free of rent for that term. accept my friendly salutations.Th: Jefferson